

Exhibit 10.2
        
AMENDED AND RESTATED COMMISSION AGREEMENT


THIS AMENDED AND RESTATED COMMISSION AGREEMENT (this “Agreement”) is made
effective this 14th day of December, 2010 by and among THE TUTTLE AGENCY, INC.,
a New York corporation (“Tuttle”), SEGUE SEARCH OF NEW JERSEY INC., a New York
corporation (“Segue”), TUTTLE AGENCY OF NEW JERSEY, INC., a New Jersey
corporation (“Tuttle New Jersey”), TUTTLE SPECIALTY SERVICES INC., a New York
corporation (“Tuttle Specialty” and together with Tuttle, Segue and Tuttle New
Jersey, each a “Company” and collectively, the “Companies”), ROSENTHAL &
ROSENTHAL, INC., a New York corporation (“Rosenthal”), INTEGRATED CONSULTING
GROUP, INC., a Delaware corporation (“Integrated”) and TRI-STATE EMPLOYMENT
SERVICES, INC., a Nevada corporation (“Tri-State”).


WITNESSETH:


WHEREAS, each Company is a corporation engaged in the temporary and permanent
placement of employees primarily in the light industrial industry;


WHEREAS, each Company transferred all of its assets, except for accounts
receivable, cash and tax refunds, to Integrated Consulting Group of NY LLC, a
New York limited liability company (“Integrated LLC”);


WHEREAS, on October 23, 2009, Integrated LLC and each of the Companies entered
into that certain Commission Agreement (the “Original Commission Agreement”),
pursuant to which Integrated LLC agreed to pay the Companies a commission on
sales generated and collected from the customer accounts transferred to it from
the Companies;


WHEREAS, Rosenthal provides financing to the Companies and certain of their
respective affiliates pursuant to that certain Loan and Security Agreement,
dated as of September 11, 2007 (as amended, supplemented or otherwise modified
from time to time in accordance with its terms, the “Rosenthal Loan Agreement”),
by and among each of the Companies, as borrowers, certain other borrowers party
thereto and Rosenthal, as lender, and such financing is secured by the assets of
the Companies and their respective affiliates party to the Rosenthal Loan
Agreement and related documents;


WHEREAS, in connection with a foreclosure and asset sale, Integrated LLC shall
transfer certain of its assets to Integrated pursuant to that certain
Foreclosure and Asset Purchase Agreement, dated as of November 12, 2010, by and
among Integrated, Integrated LLC, each of the Companies and certain other
parties thereto, as amended by Amendment No. 1 to the Foreclosure and Asset
Purchase Agreement, dated December 7, 2010 and as may be further amended or
supplemented from time to time (the “Asset Purchase Agreement”);


WHEREAS, Integrated is a corporation organized to conduct business in the
temporary and permanent placement of employees in the light industrial industry;


WHEREAS, pursuant to the terms of the Asset Purchase Agreement, Integrated has
agreed to assume the obligations and liabilities of Integrated LLC under the
Original Commission Agreement, including the payment of a commission based on
the sales generated and collected from the customer accounts transferred to it
from Integrated LLC;


WHEREAS, as an affiliate of Integrated, Tri-State has agreed to guarantee
Integrated’s obligations hereunder, including the payment of the commission; and

 
 

--------------------------------------------------------------------------------

 


WHEREAS, as a closing condition to consummate the transfer of assets from
Integrated LLC to Integrated pursuant to the Asset Purchase Agreement, each of
the Companies, Rosenthal, Integrated and Tri-State have agreed to enter into
this Agreement to amend and restate the Original Commission Agreement.


NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the parties hereto agree as follows:


1.           Commission Payment.  Integrated hereby agrees to pay a commission
on all sales made by Integrated, with such commission to be paid on a weekly
basis by no later than the immediately following Wednesday after the end of each
calendar week.  The commission shall be 3% until the end of December 14, 2012
and then 2% for the next 36 months on gross sales, less invoice taxes and
intermediary service fees (“Net Sales”) actually collected by Integrated;
provided that to the extent such commission is not timely paid, such unpaid
commission (“Carryover Commissions”) shall be paid, in whole, with the next
weekly installment of commissions, but only to the extent that the commission
has not already been paid by Tri-State pursuant to Section 2 herein.  To the
extent any commissions are not paid by Integrated, Rosenthal shall reasonably
exercise its right to collect such unpaid commissions from Tri-State.  All
payments of commissions shall be paid directly to Rosenthal via a wire transfer
of immediately available funds per the wiring instructions Rosenthal has
provided to Integrated or in immediately available funds via another form of
payment acceptable to Rosenthal.  All payments received by Rosenthal hereunder
shall reduce the obligations under the Rosenthal Loan Agreement.  Integrated
hereby further agrees to prepare and deliver to Rosenthal on a weekly basis all
data and other supporting information to ascertain the commission amount, and
such data and supporting information shall be in form and substance reasonably
acceptable to Rosenthal.


2.           Guaranty.


(a)  Tri-State hereby irrevocably and unconditionally guarantees, as a guaranty
of payment and performance and not merely as a guaranty of collection, (i) the
due and punctual payment when due of any and all of the commission payments due
hereunder by Integrated, including, without limitation, the Carryover
Commissions, and (ii) the due and punctual payment when due in accordance with
the Asset Purchase Agreement of the commission payments outstanding under the
Original Commission Agreement and assumed by Integrated pursuant to the Asset
Purchase Agreement.  Tri-State acknowledges and agrees that its obligations
hereunder are absolute, unconditional and irrevocable, that this is a continuing
guarantee of payment, and that this guarantee shall remain in full force and
effect and be binding upon Tri-State, and its respective successors and assigns
until the indefeasible payment and satisfaction in full of the obligations
guaranteed hereby.


(b)  Tri-State hereby waives presentment to, demand of payment from and protest
to Integrated of the commission payments and all other monetary obligations of
Integrated to Rosenthal under this Agreement and the Asset Purchase Agreement,
and also waives notice of acceptance of its guaranty and notice of protest for
nonpayment.  The obligations of Tri-State hereunder shall not be affected by the
failure of any of the Companies and/or Rosenthal to assert any claim or demand
or to enforce any right or remedy against Integrated or Tri-State.


(c)  The obligations of Tri-State hereunder shall not be subject to any
limitation, impairment or termination for any reason, including, without
limitation, any claim of waiver, release, surrender, alteration or compromise,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the commission payments and all other monetary obligations
of Integrated or otherwise.  Without limiting the generality of the foregoing,
the obligations of Tri-State hereunder shall not be discharged or impaired or
otherwise affected by the failure of Rosenthal to assert any claim or demand or
to enforce any remedy under this Agreement or the Asset Purchase Agreement, or
any guaranty or any other agreement, by any waiver or modification of any
provision thereof, by any default, failure or delay, willful or otherwise, in
the performance of any obligations, or by any other act or omission which may or
might otherwise in any manner or to any extent vary the risk or reduce or
extinguish the liability of Tri-State or otherwise operate as a discharge of
Tri-State as a matter of law or equity.

 
2

--------------------------------------------------------------------------------

 


(d)  Tri-State hereby waives and releases in favor of Rosenthal all rights of
subrogation against or in respect of Integrated and all rights of
indemnification, contribution and reimbursement from Integrated and its
property, in each case in connection with this guaranty and any payments made
hereunder, and regardless of whether such rights arise by operation of law,
pursuant to contract or otherwise until such time as the commission payments and
all other monetary obligations of Integrated to Rosenthal under this Agreement
and the Asset Purchase Agreement have been fully paid.


3.           Choice of Law and Venue.  The parties hereto agree that this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York.  Any dispute or action pursuant to this Agreement will be
subject to the exclusive jurisdiction of either the Federal or State Courts
located in the County of New York, State of New York.


4.           Benefits/Assignment.  This Agreement shall inure to the benefit of
and be binding upon the parties hereto, and their respective legal
representatives, successors and assigns; provided, however, that no party may
assign this Agreement without the prior written consent of the other parties
hereto, which consent may not be unreasonably withheld.  This Agreement is
intended solely for the benefit of the parties hereto and not intended to, and
shall not create any enforceable third-party beneficial rights.


5.           Books and Records.  Each Company and Rosenthal shall have access
upon reasonable notice during normal business hours, to examine the books and
records of Integrated for the purposes of ascertaining Integrated’s gross sales
and Net Sales.


6.           Notice.  Any notice, demand or communication required, permitted,
or desired to be given hereunder shall be deemed effective only if it is in
writing and delivered personally or sent by certified mail, postage prepaid, or
hand delivery, addressed as follows:


If to the Companies:          Todtman, Nachamie, Spizz & Johns, P.C.
425 Park Avenue
New York, New York 10022
Telephone: (212) 754-9400
Attention:  Alex Spizz, Esq.


If to Integrated:                  Integrated Consulting Group, Inc.
c/o Corporate Resource Services, Inc.
160 Broadway, 11th Floor
New York, NY  10038
Telephone: (212) 346-7960
Attention:  Jay Schecter


If to Tri-State:                    Tri-State Employment Services, Inc.
c/o Corporate Resource Services, Inc.
160 Broadway, 11th Floor
New York, NY  10038
Telephone: (212) 346-7960
Attention:  Jay Schecter

 
3

--------------------------------------------------------------------------------

 


If to Rosenthal:                   Rosenthal & Rosenthal, Inc.
1370 Broadway
New York, NY  10018
Attention: James Occhiogrosso


or to such other address as the applicable party may designate by notice to the
other parties, and shall be deemed to have been given upon receipt.


7.           Entire Agreement.  This Agreement amends and restates the Original
Commission Agreement and supersedes all previous contracts, and constitutes the
entire agreement of whatsoever kind or nature existing between or among the
parties respecting the within subject matter and no party shall be entitled to
benefits other than those specified herein.  As between or among the parties, no
oral statements or prior written material not specifically incorporated herein
shall be of any force and effect.


8.           Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission or .pdf) in one or more counterparts, and
by the parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.


9.           Amendment.  This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by all of the parties hereto.


[Signature pages follow]

 
4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
The Companies:
     
THE TUTTLE AGENCY, INC.
   
By:
/s/  Eric Goldstein
 
Eric Goldstein, Its President
     
SEGUE SEARCH OF NEW JERSEY INC.
   
By:
/s/  Eric Goldstein
 
Eric Goldstein, Its President
     
TUTTLE AGENCY OF NEW JERSEY, INC.
   
By:
/s/  Eric Goldstein
 
Eric Goldstein, Its President
     
TUTTLE SPECIALTY SERVICES INC.
   
By:
/s/  Eric Goldstein
 
Eric Goldstein, Its President

 
[Amended and Restated Commission Agreement]
 
 
 

--------------------------------------------------------------------------------

 



 
Integrated:
     
INTEGRATED CONSULTING GROUP, INC.
   
By:
/s/  Jay H. Schecter
 
Jay H. Schecter, Its Chief Executive Officer
     
Tri-State:
     
TRI-STATE EMPLOYMENT SERVICES, INC.
   
By:
/s/  Jay H. Schecter
 
Jay H. Schecter, Its Senior Vice President
     
Rosenthal:
     
ROSENTHAL & ROSENTHAL, INC.
   
By:
/s/  James J. Occhiogrosso
 
James J. Occhiogrosso, Its Executive Vice President



[Amended and Restated Commission Agreement]

 
 

--------------------------------------------------------------------------------

 